                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


DANAHER CORPORATION,

                        Plaintiff,                                              ORDER
        v.
                                                                             19-cv-750-wmc
LEAN FOCUS, LLC, et al.,

                    Defendants.
_____________________________________________________________________________________

        On July 1, 2021, the U.S. District Court for the District of Colorado returned the

Hutchins discovery dispute to this court. Defendants’ underlying motion was filed in this court

on May 14, 2021 (dkt. 211), followed by Danaher’s opposition on May 21, 2021 (dkt. 223),

which was accompanied by the May 21, 2021 Declaration of Loren H. Hutchins, IV (dkt. 224).

        Defendants believe that Hutchins’s report(s) to Danaher (whether directly or through

Danaher’s outside counsel) are highly relevant to defendants’ laches defense and critical to their

ability to defendant against Danaher’s claims. Danaher scoffs at this, but in any event it has

refused to allow Hutchins to disclose this information, asserting attorney-client privilege, the

work product doctrine, and the consulting expert rule. Despite defendants’ suspicions about

what Danaher actually hired Hutchins to do, Danaher’s assertions of privilege may be valid. The

only way for the court to tell is by reviewing the documents requested by the subpoena to

Hutchins.1

        Therefore, not later than July 19, 2021, Hutchins, by counsel, must submit ex parte to the

court for in camera review the documents requested by defendants’ April 15, 2021 subpoena, dkt.

211-4 at 9. In their response to the motion to compel, Hutchins and Danaher claim that the



        1
          Whether any of this information, if discoverable, actually ends up being helpful to defendants’
laches defense is not today’s question. Danaher has made its position on this clear in its response.
subpoena is overly broad, unduly burdensome and seeks irrelevant and cumulative information

from a non-party, but they don’t develop any of these claims sufficiently for the court to find

that production to the court is unwarranted. As is the court’s routine when performing a

privilege review, I will allow Hutchins and Danaher to explain or clarify why a particular

document is privileged if the basis for the claim is not clear from its face.


       Entered this day of 8th July, 2021.

                                             BY THE COURT:

                                             /s/

                                             STEPHEN L. CROCKER
                                             Magistrate Judge




                                                   2
